UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1412



FRANCIS FORPA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-264-590)


Submitted:   December 13, 2004            Decided:   January 7, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied; vacated in part by unpublished per curiam opinion.


David K. Wenger, WENGER & DADISMAN, P.C., Detroit, Michigan, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Douglas
E. Ginsburg, Senior Litigation Counsel, John D. Williams, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

           Francis Forpa, a native and citizen of Cameroon, seeks

review of a decision of the Board of Immigration Appeals affirming

without   opinion    the    Immigration      Judge’s   (IJ)    denial   of   his

application for asylum.

           We    reject    Forpa’s   contention    that   he    qualified    for

asylum.   Forpa does not qualify for relief because the IJ made a

negative credibility determination that is amply supported by the

record and is entitled to deference. 8 U.S.C. § 1252(b)(4) (2000);

see Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004); Rusu v.

INS, 296 F.3d 316, 323 (4th Cir. 2002).          We conclude, however, that

the record does not support the conclusion that Forpa knowingly

filed a frivolous application.        See 8 U.S.C. § 1158(d)(6) (2000);

8 C.F.R. § 208.20 (2004).

           Accordingly, although we deny the petition for review, we

vacate the Board’s decision insofar as it finds Forpa’s application

frivolous.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                              PETITION DENIED;
                                                               VACATED IN PART




                                     - 2 -